DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The search of the prior art does not disclose or reasonably suggest wherein an interior of the emitter/collector region includes, at locations at a distance from sides of the surrounding first insulated trench and separated from the first insulated trench and not at locations adjacent to and not contacting the first insulated trench, and at a distance from and not overlapping or contacting a vertical plane of the sides of the surrounding first insulated trench, breakdown initiation regions where an additional implanted population of second-conductivity-type dopant atoms  creates embedded enriched regions of second-conductivity-type dopant, compared to the adjacent region of second-conductivity-type dopant of the second-conductivity-type emitter/collector region, said enriched regions exhibiting a reduced breakdown voltage; whereby breakdown, under overvoltage conditions, begins near the initiation regions, and thereby minimizes hot carrier injection into the first insulated trench as required by amended independent claim 1. 
The search of the prior art does not disclose or reasonably suggest herein an interior of the emitter/collector region includes, at locations at a distance from sides of the surrounding first insulated trench and separated from the first insulated trench and 
Claims 2-4, 6-9, 11, 12, and 14-19 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to claims 1-4, 6-12, and 14-19 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA SLUTSKER/Primary Examiner, Art Unit 2891